Citation Nr: 0021311	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, on a direct basis or secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

It is not shown that the veteran was exposed to Agent Orange 
during service, and a diagnosis of porphyria cutanea tarda 
has never been rendered.


CONCLUSION OF LAW

The claim of entitlement to service connection for porphyria 
cutanea tarda, on a direct basis and secondary to Agent 
Orange exposure, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The law provides, 
however, that "a person who submits a claim for benefits 
under a law administered by the [VA] shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection, and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, in order to establish a well 
grounded claim for service connection, a claimant has the 
burden to submit competent evidence to support each element 
of the claim, e.g., for direct service connection, the 
existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.  The Court has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Additionally, the Court has explained that a 
claimant would not meet this burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In addition to the above, VA regulation permits the granting 
of service connection on a presumptive basis whenever it is 
shown that a Vietnam era veteran has one of several diseases 
that are considered, for VA purposes, presumptively associated 
with Agent Orange (i.e., herbicide) exposure, even if there is 
no record of their manifestation during service.  The diseases 
include porphyria cutanea tarda (PCT), but for PCT to be 
presumptively service-connected, it must be shown that the 
disease was manifested to a degree of at least 10 percent 
within the one-year period immediately following the veteran's 
separation from active military service, if the veteran served 
in the Republic of Vietnam between January 9, 1962, and May 7, 
1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e).

At the outset, the Board notes that a claim of entitlement to 
service connection for a rash, secondary to Agent Orange 
exposure, was denied by the RO in a November 1980 rating 
decision, which was not timely appealed.  In September 1996, 
the veteran filed a claim of entitlement to service 
connection for PCT, secondary to Agent Orange exposure, and 
the appeal of the July 1997 denial of this particular claim 
is the one that is currently before the Board.  Therefore, 
the current review is only circumscribed to determining 
whether the alleged Agent Orange exposure caused the claimed 
PCT.

A review of the evidentiary record reveals that the veteran 
is a Vietnam era veteran.  However, there is no competent 
evidence in the file showing that he was actually exposed to 
Agent Orange during service and, in fact, there is in the 
file a September 1980 notation from the National Personnel 
Records Center indicating that "[n]o indication of exposure 
to Agent Orange [was] found in [the veteran's] military 
record."

The Board's careful review of the medical evidence in the 
file further reveals no competent evidence of the 
manifestation of PCT at any time, to include during service 
and within the one-year period immediately following service.  
In support of his claim, the veteran has only submitted his 
own written statements to the effect that he has been treated 
for PCT by VA (see, in this regard, a statement from the 
veteran that was marked as received at the RO in September 
1996), and that he has "a skin condition which I contend is 
[PCT]" (see, in this regard, the veteran's Substantive 
Appeal, VA Form 9, which was marked as received at the RO in 
November 1997).  The veteran, who has not demonstrated, nor 
claimed, that he is a medical expert, has also indicated that 
he believes that VA "has never done a PCT test on me to 
determine [whether in fact he has PCT]."  In this regard, it 
is noted that the veteran underwent a VA Agent Orange medical 
examination in February 1997, and, absent any competent 
evidence to the contrary, there is no reason to believe that 
that examination was inadequate, or that the diagnosis 
rendered as a result of that examination is incorrect. 

According to the report of the February 1997 VA Agent Orange 
medical examination, the veteran stated that he had a history 
of a skin condition characterized by red scaly plaques 
involving the sun-exposed portions of the skin, and that he 
had had these lesions treated with cryosurgery in the past.  
He denied any history of blistering or milia formation, or 
scarring in the sun-exposed areas.  He complained of cystic 
acne-form lesions involving the face, neck, back, and 
shoulders, and denied any history of lymphoma or other forms 
of cancer.  The skin examination was significant for 
erythematous scaly plaques involving the face, forearms and 
the dorsum of the hands, but there were no blisters, scars, 
milia or acne-form lesions present.  The impression was 
listed as actinic keratosis, not related to Agent Orange, and 
the examiner also noted, also in the "impression" section 
of the report, that the veteran had a son diagnosed with 
spina bifida.

In addition to the above medical evidence, the record 
contains an August 1995 referral to a VA dermatologist for 
the treatment of actinic keratoses, as well as diagnostic 
impressions/assessments of actinic keratoses and numular 
eczema rendered in February and October 1997.  The Board 
notes that two of these medical records were associated with 
the file after the RO issued the Statement of the Case in 
this case, and no Supplemental Statement of the Case 
discussing this additional evidence was issued thereafter.  
There is no need to remand this case to request such 
additional development, however, because it is clear that 
this claim is not well grounded due to, among other factors, 
the lack of a diagnosis of PCT during service or within the 
one-year period immediately following the veteran's 
separation from active military service.

As shown above, there is no competent evidence in the file 
demonstrating the manifestation of PCT at any time, nor has 
it been shown that the veteran was exposed to Agent Orange 
during service.  None of the Caluza criteria have been met in 
the present case.  Consequently, the Board concludes that the 
claim of entitlement to service connection for PCT, claimed 
as secondary to Agent Orange, is not well grounded.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist him under 
38 U.S.C.A. § 5103(a) (West 1991) has not arisen.


ORDER

Service connection for porphyria cutanea tarda, on a direct 
basis, and secondary to Agent Orange exposure, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

